Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 11-16) in the reply filed on 2/2/21 is acknowledged.  Upon allowance of generic claim 1, a rejoinder will be considered.

Claim Status
Claims 11-20 are pending, with claims 11-16 being examined, and claims 17-20 deemed withdrawn. Claims 1-10 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/4/2019, 3/7/2019, 6/9/2020, and 12/7/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
No objections are made to the specification.
Claim Objections
No objections are made to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, Lns. 6-8 recite, “the second plug chuck includes a second support arranged in a radial direction of the plug, the second support having an inclined lower end surface, and the second plug chuck is rotated and the second support contacts the plug…”. However, Claims 13, 14, and 16, which depend on Claim 11, recite multiple second supports. Therefore, it is unclear whether there is a single second support or multiple second supports. For purposes of compact prosecution, the above limitation has been examined as, “the second plug chuck includes at least one second support arranged in a radial direction of the plug, the at least one second support having an inclined lower end surface, and the second plug chuck is rotated and the at least one second support contacts the plug…”.
Claims 12-16 are rejected based on further claim dependency.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (Translation of JP Pub. 2005-145540; hereinafter Ueda; already of record).

Regarding claim 11, Ueda discloses a plug processing device (Pg. 1 3rd Para.). The device comprises: 
(Pg. 5 2nd to last Para., see Figs. 7a-c at cap clamp units 31a and 32a); and 
	a second plug chuck positioned above the first plug chuck (Pg. 6 7th Para., see Figs. 4, 7a-c at dry babbitt 22). 
	The first plug chuck includes at least two or more first supports configured to grip the plug from a plurality of directions (see Fig. 7a-c at cap clamp units 31a and 32a). 
	The second plug chuck includes at least one second support arranged in a radial direction of the plug, the at least one second support having an inclined lower end surface (Pg. 6 7th Para., see Figs. 2, 4, 7a-c at dry babbitt 22 and screw cap 210, the dry babbitt having inclined surfaces at the lower end). 
	The second plug chuck is rotated and the at least one second support contacts the plug while the plug is supported by the first supports of the first plug chuck, so as to perform plug opening or plug closing of the plug with respect to a container (see Figs. 7a-c at babbitt 22 rotating to lift cap 210 while cap clamp units 31a, 32a support cap 210, see also Pg. 6 7th Para. showing that babbitt 22 rotates, Pg. 4 3rd Para. showing the screw cap is opened and closed on the container).
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, “the second plug chuck is rotated…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 14, Ueda discloses the plug processing device according to claim 11. Ueda further discloses that a plurality of the second supports are provided radially from a central position of the plug (Pg. 6 7th Para., see Figs. 4, 7a-c at dry babbitt 22, the inclined surfaces are provided radially from a central position of the plug).

Regarding claim 16, Ueda discloses the plug processing device according to claim 14. Ueda further discloses that all of the lower end surfaces of the second supports have the same inclination direction (Pg. 6 7th Para., see Figs. 4, 7a-c at dry babbitt 22, the inclined surfaces all appear to have the same inclination direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Kappelhoff et al. (US Pub. No. 2012/0318076; hereinafter Kappelhoff).

Regarding claim 12, Ueda discloses the plug processing device according to claim 11. Ueda further discloses the second plug chuck (see Claim 11 above at Ueda teaching second plug chuck in Pg. 6 7th Para., see Figs. 4, 7a-c at dry babbitt 22). 
	Kappelhoff is in the analogous field of decapping/recapping devices (Kappelhoff [0008]). Kappelhoff teaches a plug chuck including a pressing surface configured to contact an upper surface of a plug (Kappelhoff [0055], [0088], passive closure push element 33 pushes to exert pressure onto top part of closures 11, see Figs. 2a,2b,3c at closures 11 and push element 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second plug chuck in the device of Ueda to include a pressing surface configured to contact an upper surface of a plug as in Kappelhoff, as Kappelhoff teaches that this pressing surface can be used to prevent asymmetrical deformation and/or tilting of the plug (Kappelhoff [0055], [0088]).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Itoh (US Pub. No. 2016/0272348).

Regarding claim 13, Ueda discloses the plug processing device according to claim 11. Ueda further discloses the at least one of the second supports (see Claim 11 above at Ueda teaching second supports at Pg. 6 7th Para., Figs. 2, 4, 7a-c). Ueda fails to explicitly disclose that at least one or more of the second supports are provided at a position displaced to an outer side in a radial direction of the plug from a central position of the plug.
(Itoh [0004]). Itoh teaches supports that are provided at a position displaced to an outer side in a radial direction of a plug from a central position of the plug (Itoh; [0023]-[0025], cap holding mechanism for cap 13 that includes an engaging section 27, which includes six insertion portions 27a, see Figs. 6, 7 at engaging section 27 of cap holding mechanism which includes six insertion portions 27a, which are displaced radially from central position of plug 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one of the second supports in the device of Ueda so that or more of the second supports are radially displaced to an outer side relative to a central position of a plug as in Itoh, as Itoh teaches that these radially displaced supports can be used in combination with a ribbed cap to provide rotation to the cap during closing of the cap, even if the cap and supports are initially misaligned (Itoh; [0023]-[0025], [0060], the insertion portions are tapered to provide rotation to the cap even if the plates of the cap and the slit of the engaging section are misaligned, see Figs. 4, 6-7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Suenari et al. (Translation of JP Pub. No. 2015-40696; hereinafter Suenari).

Regarding claim 15, Ueda discloses the plug processing device according to claim 11. Ueda further discloses the first supports of the first plug chuck (see Claim 11 above at Ueda teaching first supports of the first plug chuck at Fig. 7a-c at cap clamp units 31a and 32a). Ueda fails to explicitly disclose a rotation mechanism configured to rotate the first supports of the first plug chuck.
	Suenari is in the analogous field of plug chuck rotating mechanisms (Suenari Pg. 5 in 4th to last Para.). Suenari teaches a rotation mechanism configured to rotate supports of a plug chuck (Suenari; Pg. 5 in 4th to last Para., chuck rotating mechanism 43 grips side surface of stopper 102, and plug rotating is performed, see Figs. 4e-4g). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first supports of the first plug chuck in the device of Ueda by including a rotation mechanism configured to rotate the supports as in Suenari, as Suenari teaches that this rotation mechanism can be used to remove a plug from a sample tube (Suenari; Pg. 5 in 4th to last Para., see Figs. 4e-4g).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	Yamagata et al. (US Pub. No. 2014/0174028; hereinafter Yamagata; already of record on the IDS received 1/4/2019) teaches a cap detecting imaging device ([0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M. /Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798